FILED
                             NOT FOR PUBLICATION                             AUG 2 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JOSE JACOBO SALAN-ESPINOZA,                      No. 08-73085

               Petitioner,                       Agency No. A070-642-499

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted August 1, 2011 **

Before:        LEAVY, THOMAS, and MURGUIA, Circuit Judges.

       Jose Jacobo Salan-Espinoza, a native and citizen of Guatemala, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s (“IJ”) decision denying his application for asylum,

withholding of removal, and relief under the Convention Against Torture (“CAT”).


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence

factual findings, Zehatye v. Gonzales, 453 F.3d 1182, 1184-85 (9th Cir. 2006), and

we deny the petition for review.

      Substantial evidence supports the agency’s finding that the death threats

Salan received did not rise to the level of past persecution. See Canales-Vargas v.

Gonzales, 441 F.3d 739, 744 (9th Cir. 2006). Substantial evidence also supports

the agency’s finding that Salan’s fear of future persecution is not objectively

reasonable in light of his testimony that he does not know who specifically

threatened him, that he lived in Guatemala without harm for three years following

the threats, and that he is no longer involved with the student committee. See

Nagoulko v. INS, 333 F.3d 1012, 1018 (9th Cir. 2003) (petitioner’s fear of future

persecution was not objectively reasonable under the circumstances); Castillo v.

INS, 951 F.2d 1117, 1122 (9th Cir. 1991) (a petitioner’s well-founded future fear

may be undermined by his “safe and undisturbed residence in his homeland after

the occurrence of the event which is alleged to have induced his fear.”). In light of

our conclusions, we decline to address Salan’s contentions that he was persecuted

on account of his political opinion or on account of his membership in a particular

social group. Substantial evidence also supports the BIA’s finding that Salan is not

eligible for humanitarian asylum because the harm he suffered was not sufficiently


                                          2                                       08-73085
severe. See 8 C.F.R. § 1208.13(b)(1)(iii); Gonzalez v. INS, 82 F.3d 903, 910 (9th

Cir. 1996) (death threats plus additional harm were not atrocious enough to entitle

the petitioner to asylum without a showing of a well-founded future fear).

Accordingly, Salan’s asylum claim fails.

      Because Salan failed to meet the lower burden of proof for asylum, it

follows that he has not met the higher standard for withholding of removal. See

Zehatye, 453 F.3d at 1190.

      Finally, Salan’s contention that the IJ did not properly analyze his CAT

claim is belied by the record. Substantial evidence supports the agency’s denial of

CAT relief because Salan failed to establish it is more likely than not that he will

be tortured if returned to Guatemala. See Wakkary v. Holder, 558 F.3d 1049,

1067-68 (9th Cir. 2009).

      PETITION FOR REVIEW DENIED.




                                           3                                    08-73085